      Case 2:20-cv-00971-WHA-SMD Document 6 Filed 02/03/21 Page 1 of 1




               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

ROBERT DANIEL ALLEN, #252342,             )
                                          )
         Petitioner,                      )
                                          )
 v.                                       ) CIVIL ACTION NO. 2:20-CV-971-WHA
                                          )
ALABAMA DEPT. OF CORRECTIONS              )
and WEXFORD HEALTH                        )
SOURCES, INC..                            )
                                          )
         Respondents.                     )


                                       ORDER

       On January 11, 2021, the Magistrate Judge entered a Recommendation (Doc. #5)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is ORDERED that:

      1. The Recommendation of the Magistrate Judge is ADOPTED.

      2. The Petition for Writ of Mandamus is DENIED.

      3. This case is DISMISSED without prejudice.

      A separate Final Judgment will be entered.

      DONE this 3rd day of February, 2021.



                            /s/ W. Harold Albritton
                            SENIOR UNITED STATES DISTRICT JUDGE
